661 So. 2d 932 (1995)
Jose David PORTELA, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-322.
District Court of Appeal of Florida, Third District.
October 18, 1995.
Bennett H. Brummer, Public Defender, and Robert Friedman, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Consuelo Maingot, Assistant Attorney General, for appellee.
Before BASKIN, COPE and GERSTEN, JJ.
PER CURIAM.
Jose David Portela appeals his convictions of false imprisonment and sexual battery with a deadly weapon. He asserts that his peremptory challenge of a juror was improperly overruled. We conclude that the point was not properly preserved for appellate review because defendant "accepted the jury immediately prior to its being sworn without reservation of his earlier-made objection." Joiner v. State, 618 So. 2d 174, 176 (Fla. 1993); see also Cruz v. State, 660 So. 2d 792 (Fla. 3d DCA 1995).
Affirmed.